712 N.W.2d 723 (2006)
474 Mich. 1133
The GREATER BIBLE WAY TEMPLE OF JACKSON, Plaintiff-Appellee,
v.
CITY OF JACKSON, Jackson Planning Commission, and Jackson City Council, Defendants-Appellants.
Docket No. 130196. COA No. 255966.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the November 10, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. We further *724 ORDER that this case be argued and submitted to the Court together with the case of The Greater Bible Way Temple of Jackson v. City of Jackson, 712 N.W.2d 728 (No. 130194), at such future session of the Court as both cases are ready for submission.
Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.